Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
	Claims 1, 3-5, 7-21 and 23 are pending.
	Claims 1, 3-5, 7-21 and 23 have been examined.
	Claims 1, 9 and 14 have been amended in the amendment filed 6/21/2021.
	Claim 22 has been cancelled in the amendment filed 6/21/2021.
	New claim 23 has been added in the amendment filed 6/21/2021.
The rejection of claims 9-11 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to Applicant’s amendments filed 6/21/2022.
 
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 and 7-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
It is not clear what exactly constitutes “natural components” such that one or ordinary skill in the art may determine the composition so as to be apprised of the metes and bounds of the claims to avoid infringement. This phrase appears to claim nothing more than what is naturally in the sago; which under this claim structure is permitted, but what are the substances claimed? 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda et al. US PG PUB 2010/0294498 (hereinafter Svoboda).  

	Claim 1. 
Svoboda teaches:
A profile modification fluid: abstract teaches wellbore fluid; [0009] teaches fluid loss control fluids;
an aqueous base fluid, abstract;
wherein the aqueous base fluid comprises water and one or more salts; [0031] teaches sea water; include salts of sodium, calcium, sulfur, aluminum, magnesium, potassium, strontium, silicon, lithium, and phosphorus salts of chlorides, bromides, carbonates, iodides, chlorates, bromates, formates, nitrates, oxides, and fluorides;
and a sago biopolymer gelant, [0027] teaches sago; 
[0030] teaches to use “an effective amount to provide fluid loss control and reduce fluid loss over a broad temperature range”. “Typically” such amounts are 1 pound to 10 pound of starch per barrel. 1 pound per 55 gal. barrel would be about 2,000 ppm and 10 pounds would be about 20,000 ppm of saga in the profile modification base fluid.;
wherein the sago biopolymer gelant comprises sago biopolymers and natural components in sago. This claim limitation merely describes sago starch natural ingredients which would naturally be present;

Svoboda does not teach:
wherein the profile modification fluid comprises a non-crosslinked sago biopolymer in an amount in the range from 60,000 ppm to 90,000 ppm 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include an amount of sago claimed by Applicant because Svoboda teaches the amount of sago may be variable depending on wellbore conditions such as temperature and amount of fluid loss control desired this amount is an obvious engineering design variant that one of ordinary skill in the art would be able to arrive at as a matter of optimization.  The addition of sago to the treatment fluid in greater amounts is no more inventive than adding more starch to the gravy on the stove to thicken the gravy. 
Regarding the salt concentration: Brines are taught in [0031]. The examiner takes official notice that Brines contain salt content ranging from 3.5% (35000ppm up to 26%) an amount overlapping Applicant’s claims. Seawater may be the basefluid (that adds 35,000 ppm of total dissolved solids (TDS)); the base “may include aqueous solutions that are greater than that of seawater” see [0031]. “Salts that may be incorporated in a brine include any one or more of those present in natural seawater or any other organic or inorganic dissolved salts”, [0031]. “In one embodiment, the density of the drilling fluid may be controlled by increasing the salt concentration in the brine (up to saturation).”

Svoboda does not specifically teach:
wherein the aqueous base fluid comprises from 50,000 to 70,000 ppm total dissolved salts.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include the TDS claimed because Svoboda teaches a 35,000 ppm seawater base and any other amount that may be desired to control the density “up to saturation” which includes brines.

Svoboda does not specifically disclose:
consisting essentially of
The omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient)
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and exclude any ingredients should one not desire their use, such as the viscoelastic surfactant to save money.

Claim 3. 
Svoboda teaches:
wherein the profile modification fluid has an initial viscosity at 90 0C of 1 to 40 cP, the fluid, having the same compositional makeup would have the same properties.

	Claim 4. 
Svoboda teaches:
wherein the profile modification fluid forms a gel after curing at a temperature ranging from 30 to 300 0C, [0019] teaches increased gel strength, even at higher temperatures, see [0025].

Claim 5. 
Svoboda teaches:
wherein the gelled profile modification fluid has a viscosity of two to three orders of magnitude greater than the initial viscosity.  two orders of magnitude means the numbers differ by a factor of about 100. Three orders of magnitude means the numbers differ by a factor of about 1000. The fluid, having the same compositional makeup would have the same properties.

Claim 7. 
Svoboda teaches:
wherein the profile modification fluid contains one or more well treatment fluid additives selected from the group consisting of viscosifiers, suspending agents, weighting agents, proppants, corrosion inhibitors, soluble salts, biocides, fungicides, seepage loss control additives, bridging agents, deflocculants, lubricity additives, shale control additives, pH control additives, or a mixture thereof, [0034] teaches various wellbore fluid additives.


Claim 8. 
Svoboda teaches:
wherein the one or more salts are selected from sodium, barium, calcium, aluminum, magnesium, potassium, strontium, and lithium salts of halides, carbonates, chlorates, bromates, nitrates, oxides, phosphates, or mixtures thereof, [0031] teaches “Salts that may be found in seawater include, but are not limited to, sodium, calcium, sulfur, aluminum, magnesium, potassium, strontium, silicon, lithium, and phosphorus salts of chlorides, bromides, carbonates, iodides, chlorates, bromates, formates, nitrates, oxides, and fluorides”

Claim 9. 
Svoboda teaches:
A formation treatment fluid consisting of: abstract teaches wellbore fluid; [0009] teaches fluid loss control fluids;
 an aqueous base fluid, abstract;
[0031] teaches sea water; include salts of sodium, calcium, sulfur, aluminum, magnesium, potassium, strontium, silicon, lithium, and phosphorus salts of chlorides, bromides, carbonates, iodides, chlorates, bromates, formates, nitrates, oxides, and fluorides;
and sago, [0027] teaches sago;
[0030] teaches to use “an effective amount to provide fluid loss control and reduce fluid loss over a broad temperature range”. “Typically,” such amounts are 1 pound to 10 pound of starch per barrel. 1 pound per 55 gal. barrel would be about 2000ppm and 10 pounds would be about 20,000 ppm;
 wherein the sago biopolymer gelant comprises sago biopolymers and natural components in sago. This claim limitation merely describes sago starch natural ingredients which would naturally be present;
Svoboda does not teach:
wherein the profile modification fluid comprises a sago biopolymer gelant in an amount in the range from 10,000 ppm to 50,000 ppm. 
Shah teaches sago starch compositions (abstract) comprising 100,000 ppm starch (10% starch, see [0026]) that may be used in oil well drilling (see [0056]). The purpose of the sago is to create a controllable gel that has a high viscosity.  An inorganic salt is added to the treatment fluid, see [0027] in high amounts [0028]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include an amount of sago claimed by Applicant because Svoboda teaches the amount of sago may be variable depending on wellbore conditions such as temperature and amount of fluid loss control desired and because Shah teaches the amount of sago may include Applicant’s 100,000 ppm, also depending on various conditions such as the amount of viscosity increase one wishes to present. The addition of sago to the treatment fluid in greater amounts is no more inventive than adding more starch to the gravy on the stove to thicken the gravy.
	
Claim 10. 
Svoboda teaches:
wherein the profile treatment  fluid forms a gel after curing at a temperature ranging from 30 to 300 0C, [0019] teaches increased gel strength, even at higher temperatures, see [0025].

Claim 11. 
Svoboda teaches:
wherein the profile treatment fluid has an initial viscosity at 90 0C of 1 to 40 cP, the fluid, having the same compositional makeup would have the same properties.

Claim 12. 
Svoboda teaches:
Regarding the salt concentration: Brines are taught in [0031]. The examiner takes official notice that Brines contain salt content ranging from 3.5% (35000ppm up to 26%) an amount overlapping Applicant’s claims. Seawater may be the basefluid (that adds 35,000 ppm of total dissolved solids (TDS)); the base “may include aqueous solutions that are greater than that of seawater” see [0031]. “Salts that may be incorporated in a brine include any one or more of those present in natural seawater or any other organic or inorganic dissolved salts”, [0031]. “In one embodiment, the density of the drilling fluid may be controlled by increasing the salt concentration in the brine (up to saturation).”
Svoboda does not specifically teach:
wherein the one or more salts are comprised in an amount ranging from 40,000 to 75,000 ppm TDS.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include the TDS claimed because Svoboda teaches a 35,000 ppm seawater base and any other amount that may be desired to control the density “up to saturation” which includes brines.
 
Claim 13. 
Svoboda teaches:
wherein the one or more salts are selected from sodium, barium, calcium, aluminum, magnesium, potassium, strontium. and lithium salts of halides, carbonates, chlorates, bromates, nitrates, oxides, phosphates, or a mixture thereof, [0031] teaches “Salts that may be found in seawater include, but are not limited to, sodium, calcium, sulfur, aluminum, magnesium, potassium, strontium, silicon, lithium, and phosphorus salts of chlorides, bromides, carbonates, iodides, chlorates, bromates, formates, nitrates, oxides, and fluorides”.  

Claim 14.
 Svoboda teaches:
A formation treatment method, see title;
introducing into a targeted stratum of a subterranean formation a treatment fluid comprising: [0015] teaches injecting into a subterranean well a wellbore fluid comprising:
 an aqueous base fluid, abstract;,
wherein the aqueous base fluid comprises one or more salts, [0031] teaches sea water; include salts of sodium, calcium, sulfur, aluminum, magnesium, potassium, strontium, silicon, lithium, and phosphorus salts of chlorides, bromides, carbonates, iodides, chlorates, bromates, formates, nitrates, oxides, and fluorides;
and a sago biopolymer gelant, [0027] teaches sago; [0026] teaches “when a crosslinked starch is desirable” which means non-crosslinked sago biopolymers are taught;
 [0030] teaches to use “an effective amount to provide fluid loss control and reduce fluid loss over a broad temperature range”. “Typically,” such amounts are 1 pound to 10 pound of starch per barrel. 1 pound per 55 gal. barrel would be about 2,000 ppm and 10 pounds would be about 20,000 ppm of saga in the profile modification base fluid. 
wherein the sago biopolymer gelant comprises sago biopolymers and natural components in sago. This claim limitation merely describes sago starch natural ingredients which would naturally be present;
Svoboda does not teach:
wherein the profile modification fluid comprises a non-crosslinked sago biopolymer in an amount in the range from 50,000 ppm to 100,000 ppm. 
Shah teaches sago starch compositions (abstract) comprising 100,000 ppm starch (10% starch, see [0026]) that may be used in oil well drilling (see [0056]). The purpose of the sago is to create a controllable gel that has a high viscosity.  An inorganic salt is added to the treatment fluid, see [0027] in high amounts [0028]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include an amount of sago claimed by Applicant because Svoboda teaches the amount of sago may be variable depending on wellbore conditions such as temperature and amount of fluid loss control desired and because Shah teaches the amount of sago may include Applicant’s 100,000 ppm, also depending on various conditions such as the amount of viscosity increase one wishes to present. The addition of sago to the treatment fluid in greater amounts is no more inventive than adding more starch to the gravy on the stove to thicken the gravy. 

Svoboda does not specifically disclose:
consists essentially of
The omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient)
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and exclude any ingredients should one not desire their use, such as the viscoelastic surfactant to save money.

 Claim 15. 
Svoboda does not specifically disclose:
wherein the profile modification fluid consists of or consists essentially of water, the one or more salts, and a sago biopolymer gelant.  
The omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient)
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and exclude any ingredients should one not desire their use, such as the viscoelastic surfactant to save money.
 
Claim 16. 
Svoboda does not specifically disclose:
wherein the treatment method comprises a water shutoff treatment operation. the method further comprising shutting in the well for a time sufficient for the treatment fluid to form a gel within the subterranean formation. This limitation given its broadest reasonable interpretation reads on a valve at the wellhead. Valves at wellheads are prima-facie obvious.

  Claim 17. 
Svoboda teaches:
Regarding the salt concentration: Brines are taught in [0031]. The examiner takes official notice that Brines contain salt content ranging from 3.5% (35000ppm up to 26%) an amount overlapping Applicant’s claims. Seawater may be the basefluid (that adds 35,000 ppm of total dissolved solids (TDS)); the base “may include aqueous solutions that are greater than that of seawater” see [0031]. “Salts that may be incorporated in a brine include any one or more of those present in natural seawater or any other organic or inorganic dissolved salts”, [0031]. “In one embodiment, the density of the drilling fluid may be controlled by increasing the salt concentration in the brine (up to saturation).”
Svoboda does not specifically teach:
wherein the one or more salts are comprised in an amount ranging from 50,000 to 75,000 ppm TDS.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include the TDS claimed because Svoboda teaches a 35,000 ppm seawater base and any other amount that may be desired to control the density “up to saturation” which includes brines.
Svoboda does not specifically teach:
	 and greater than 50,000 ppm a   sago biopolymer gelant.  
	Shah teaches sago starch compositions (abstract) comprising 100,000 ppm starch (10% starch, see [0026]) that may be used in oil well drilling (see [0056]). The purpose of the sago is to create a controllable gel that has a high viscosity.  An inorganic salt is added to the treatment fluid, see [0027] in high amounts [0028]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include an amount of sago claimed by Applicant because Svoboda teaches the amount of sago may be variable depending on wellbore conditions such as temperature and amount of fluid loss control desired this amount is an obvious engineering design variant that one of ordinary skill in the art would be able to arrive at as a matter of optimization.  The addition of sago to the treatment fluid in greater amounts is no more inventive than adding more starch to the gravy on the stove to thicken the gravy. 

Claim 18. 
Svoboda teaches:
wherein the treatment method comprises a polymer flooding operation, [0030] teaches treatment fluids which would include polymer flooding;
	Svoboda also teaches at [0030] to use “an effective amount to provide fluid loss control and reduce fluid loss over a broad temperature range”. “Typically,” such amounts are 1 pound to 10 pound of starch per barrel. 1 pound per 55 gal. barrel would be about 2,000 ppm and 10 pounds would be about 20,000 ppm of saga in the profile modification base fluid. 
Svoboda does not teach:
wherein the treatment fluid comprises less than 50,000 ppm a sago biopolymer gelant.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda and include an amount of sago claimed by Applicant because Svoboda teaches the amount of sago may be variable depending on wellbore conditions such as temperature and amount of fluid loss control desired this amount is an obvious engineering design variant that one of ordinary skill in the art would be able to arrive at as a matter of optimization.  The addition of sago to the treatment fluid in greater amounts is no more inventive than adding more starch to the gravy on the stove to thicken the gravy. 
Claim 19. 
Svoboda teaches:
further comprising injecting the treatment fluid into the formation at an initial temperature of less than about 300C. This is normal ground temperature.

Claim 20:
Svoboda teaches:
 wherein the initial onset of gel formation occurs at temperatures above 25 0C.  [0030] teaches “The cross-linked starches of the present invention are employed in subterranean treatment fluids in an effective amount to provide fluid loss control and educe fluid loss over a broad temperature range.”

Claim 21. 
Svoboda does not specifically teach:
wherein gelation within the formation occurs within 1 to 2 hours after the treatment fluid is introduced within the subterranean formation.
	Shah teaches to add salts in high concentrations as a “swelling inhibition agent” which will impede gelation for any desired amount of time depending on various factors, see [0027]-[0029]. [0031] teaches one to two hours.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Svoboda to delay gelation for 1 to two hours because Shah teaches it is beneficial to delay gelation and teaches a method and specific amount of time.

	Claim 23
	Svoboda teaches:
	wherein the natural components in sago include one or more selected from sago starch, protein, fat, fibre, and cross-linker; [0025] teaches modified starches and that one of the modifications may include cross-linked starches.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Svoboda “criticizes, discredits or otherwise discourages the inclusion of a biopolymer in a composition...thus..Svoboda teaches away from the use of biopolymers”. The Examiner respectfully disagrees with Applicants conclusion regarding the Svoboda teaching. 
It is true that Svoboda mentions there are some issues with SOME “biopolymers such as xanthan, guar or scleroglucan gum in water based fluids” when used as viscosifiers, see [0019], however there is no mention of SAGO. In fact, the solution to the above mentioned problems is to include a starch, which is set forth in the next paragraph. The phrase “without including biopolymers” can only reasonably be interpreted as meaning those mentioned in [0019]. In fact, [0027] recites many many biopolymers that may be included. Applicant’s specification defines “Sago is a biopolymer type originated from plants as starches”. Svoboda teaches SAGO starch. The claim limitation is met.
  Yes, Svoboda did not specifically recite the amounts to be used. Why would an inventor of this caliber not so name in a patent application? Because such claim limitations are obvious depending on where and how and against what formations (and other operational parameters) to be used. Indeed when referencing surfactants, Svoboda teaches “However, one skilled in the art would appreciate that other amounts may be used, so long as the surfactant is present in an amount sufficient to impart the desired rheological effect by the formation of micelles within the wellbore fluid” see [0024] and when teaching crosslinking agents “One skilled in the art would appreciate that the amount of crosslinking agent used to achieve this degree of crosslinking will vary somewhat depending of the conditions and materials used.”, see [0029] and “The cross-linked starches of the present invention are employed in subterranean treatment fluids in an effective amount to provide fluid loss control and educe fluid loss over a broad temperature range. The effective amount of cross-linked starches will vary depending on the other components of the subterranean treatment fluid, as well as the geological characteristics and conditions of the subterranean formation in which it is employed” see [0030].


Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US Patent No. 3,993,570 teaches amounts of saga in aqueous treatment fluids for formation sealing at 22,000 ppm.
2. US PG PUB 2007/0034827 teaches sealant films made of compositions consisting of sago and water where the sago is present in amounts of 150,000 ppm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /CHARLES R NOLD/ Primary Examiner, Art Unit 3674